Citation Nr: 0522272	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  98-19 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right hand injury. 

2.  Entitlement to an increased rating for right knee 
retropatellar pain syndrome, currently evaluated as 30 
percent disabling.

3.  Entitlement to an initial rating in excess of 20 percent 
for right hip strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from February 1990 to May 
1993.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a June 1998 rating action of the 
Newark, New Jersey RO that denied service connection for 
residuals of a right hand injury, granted an increased rating 
from 0 to 10 percent for right knee retropatellar pain 
syndrome, and granted service connection and assigned an 
initial noncompensable rating for right hip strain, effective 
August 18, 1997.  The veteran filed a Notice of Disagreement 
with the denial of service connection, the denial of a rating 
in excess of 10 percent for the right knee, and the initial 
rating assigned for the right hip in August 1998.  Inasmuch 
as the claim with respect to the right hip involves 
disagreement with the initial rating assigned, the Board has 
characterized that issue in accordance with Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The RO issued a 
Statement of the Case (SOC) in September 1998, and the 
veteran filed a Substantive Appeal in November 1998.  A 
Supplemental SOC (SSOC) was issued in November 1999.

By rating action of February 2001, the RO increased from 10 
to 20 percent the rating for the right knee disability, and 
granted an initial 10 percent rating for r the right hip 
disability.  However, as higher ratings for each disability 
are assignable, and the veteran is presumed to seek the 
maximum available benefit, the matters of ratings in excess 
of 20 and 10 percent for right knee and hip disabilities, 
respectively, remained for appellate consideration.  See 
Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 
38 (1993).  A SSOC was issued in April 2001.  

In June 2001, the veteran's claims file was transferred to 
the Columbia, South Carolina RO, reflecting his change of 
residence to that state.  

A SSOC issued in October 2002 reflects the RO's continued 
denials of service connection for residuals of a right hand 
injury, and of ratings in excess of 20 and    10 percent for 
the veteran's right knee and hip disabilities, respectively.

In November 2002, the veteran testified during a Board 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of the hearing is of record.

In February 2003, the Board determined that additional 
evidentiary development was warranted in this appeal, and 
undertook such development pursuant to 38 C.F.R. § 19.9 
(2002) and Board procedures then in effect.  By letters of 
April 2003,  the Board notified the veteran and his 
representative of the additional development.  However, the 
provision of 38 C.F.R. § 19.9 purporting to confer upon the 
Board the jurisdiction to adjudicate claims on the basis of 
evidence developed by the Board but not reviewed by the RO 
was later held to be invalid.  See Disabled American Veterans 
(DAV) v. Secretary of Veterans Affairs (Secretary), 327 F.3d 
1339 (Fed. Cir. 2003).  Hence, in June 2003, the Board 
remanded these matters to the RO for completion of the 
development action requested, and consideration of the claims 
in light of the additional evidence.  As reflected in the 
August 2003 SSOC, the RO continued the denials of service 
connection for residuals of a right hand injury, and of 
ratings in excess of  20 and 10 percent for the veteran's 
right knee and hip disabilities, respectively.

By decision of November 2003, the Board increased the ratings 
for the veteran's right knee and hip disabilities, to 30 and 
20 percent, respectively, effective August 18, 1997.  
However, the Board also then remanded to the RO the matters 
of higher ratings and the claim for service connection for 
residuals of a right hand injury further development of the 
evidence and for due process development.  The RO continued 
the denial of each claim (as reflected in an August 2004 
SSOC), and returned these matters to the Board.  .

For reasons expressed below, the issues on appeal are again 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  The VA will notify the veteran when 
further action on his part is required.


REMAND

Unfortunately, the Board finds that further RO action on each 
of the claims on appeal is warranted, even though such action 
will, regrettably, further delay an appellate decision on the 
matters currently on appeal.  

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West,        11 Vet. App. 268, 271 (1998).  

In November 2003, the Board remanded the issue of service 
connection for residuals of a right hand injury to the RO to 
obtain a supplemental statement from the VA physician who in 
August 2003 rendered an opinion as to the etiology of the 
veteran's current right hand disability.  Specifically, the 
physician was requested to review 1994 and 1995 medical 
records showing intercurrent post-service injuries to the 
right forearm, wrist, and hand, and to furnish a supplemental 
statement as to whether the information contained therein in 
any way changed his August 2003 opinion that it was at least 
as likely as not that a current disability of the veteran's 
right hand or fingers was the result of injury he incurred in 
military service.  However, no such supplemental statement 
from the VA physician is of record.  Under the circumstances, 
the Board finds that Stegall requires that this case be again 
remanded to the RO for compliance with the prior Board 
remand, and that the requested supplemental statement from 
the VA physician be obtained.  If that VA doctor is 
unavailable, the claims file should be referred to another VA 
physician for the supplemental opinion.  The Board emphasizes 
that only an additional statement based on the current 
evidence of record is requested, not an additional 
examination of the veteran.

Prior to obtaining the supplemental VA medical opinion, the 
RO must obtain and associate with the claims file all 
pertinent, outstanding medical records. The Board points out 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Thus, the Board finds that the RO should obtain 
and associate with the claims file any additional pertinent 
medical records of evaluation and/or treatment of any of the 
disabilities under consideration at the VA Medical Center 
(VAMC) Columbia, South Carolina from June 2004 to the present 
time.  

On remand, the RO should also undertake appropriate action to 
obtain pertinent records from any additional source(s) of 
medical evaluation and/or treatment identified by the 
veteran, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2004).  In this regard, the Board points 
out that in the November 2003 remand, the Board instructed 
the RO to provide to the veteran adequate notice of the 
information and evidence necessary to substantiate his 
claims, in accordance with pertinent provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002);  38 C.F.R. § 3.159.  
Athough the Board specified that the RO's notice letter 
should clearly explain to the veteran that he has a full one-
year period to respond, and invite him to submit any evidence 
pertaining to his claims that he had in his possession, the 
letter the RO furnished to the veteran in August 2004 failed 
to contain these notices.  Action by the RO is required to 
satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:
 
1.  The RO should obtain from the 
Columbia VAMC copies of all outstanding 
records of evaluation and/or treatment of 
the veteran's  right hand, hip, and/or 
knee disabilities, from June 2004 to the 
present time.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims file. 

2.  The RO should request that the 
veteran identify any additional source(s) 
of recent medical evaluation and/or 
treatment of the right hand, knee, and 
hip disabilities at issue.  The RO's 
letter should request that he provide 
sufficient information and, if necessary, 
authorization, to enable it to obtain any 
pertinent medical treatment records not 
currently of record, and assurance that 
the RO will attempt to obtain the 
evidence if sufficient information and, 
if necessary, authorization, is provided.  
The RO's letter should also invite him to 
submit all pertinent evidence in his 
possession, and clearly explain that he 
has a full one-year period for response 
(although VA may decide the claim within 
the one-year period 

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses have been associated with the 
claims file, the RO should forward the 
claims file to Rodney Alan, M.D., at the 
Columbia VAMC for a supplemental opinion 
pertaining to his examination of the 
veteran on May 31, 2003 and his 
supplemental statement of August 18, 
2003.  Again, Dr. Alan should review the 
claims file (particularly, evidence added 
to the record since his examination and 
supplemental statement, to the 1994 and 
1995 medical records reflecting post-
service injuries)), and provide an 
opinion as to whether his August 2003 
opinion that it was at least as likely as 
not that a current disability of the 
veteran's right hand or fingers was the 
result of injury he incurred in military 
service should be amended or reversed.  

If Dr. Alan is not available, the claims 
file should be referred to another VA 
physician for the supplemental opinion.  
The Board emphasizes that only an 
additional statement based on the current 
evidence of record is requested, not an 
additional examination of the veteran.          
The entire claims file must be made 
available to the physician rendering the 
opinion, and the statement must include 
discussion of the veteran's documented 
medical history and assertions.  With 
respect to each diagnosed disability 
affecting the right forearm, wrist, and 
hand, the physician shoulder render an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability), that any such 
disability is the result of injury or 
disease incurred or aggravated during the 
veteran's active military service.  In 
rendering the requested opinion, the 
physician should specifically address the 
significance, if any, of a May 1993 
assessment of possible tinnitus, ulnar 
deviation, as well as 1994 and 1995 
medical records reflecting post-service 
injuries. 

The physician should set forth the 
complete rationale for the opinion 
expressed in a printed (typewritten) 
report.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall.

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate each of the claims 
on appeal in light of all pertinent 
evidence and legal authority.    

7.  If any of the benefits sought on 
appeal remains denied, the RO must 
furnish to him and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


